DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 04/08/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (PG Pub 2018/0182977; hereinafter Hirose) and Lee et al. (PG Pub 2017/0358759; hereinafter Lee).

    PNG
    media_image1.png
    211
    307
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig.1 A above, Hirose teaches a method for preparing a light-emitting diode, comprising steps of: 
forming a hole transport layer 112 on a side of an anode (top side of 101); 
forming a perovskite light-emitting layer 113 on a side of the hole transport layer away from the anode; (top side of 112; see Fig. 1A)
forming an electron transport layer 114 on a side of the perovskite light-emitting layer away from the anode (top side of 113); and 
forming a cathode 102 on a side of the electron transport layer away from the anode (top side of 114).
Although, Hirose teaches the step of forming the perovskite light-emitting layer on a side of the hole transport layer away from the anode (top side of 112), he does not explicitly teach the step of forming the perovskite light-emitting layer comprises “forming a first sublayer comprising an inorganic perovskite material; and forming a second sublayer on a side of the first sublayer comprising an organic perovskite material.”

    PNG
    media_image2.png
    156
    390
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 3 provided above, Lee teaches a step of forming a perovskite light-emitting layer (201a, 202a, 203a) (para [0073-0079]) comprises: forming a first sublayer 201a comprising an inorganic perovskite material (para [0078]; “organic-inorganic-hybrid perovskite nanocrystal structure”); and forming a second sublayer 202a comprising an organic perovskite material (para [0078]; “organic-inorganic-hybrid perovskite nanocrystal structure”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a multi-layered perovskite light emitting layer, as taught by Lee, “to improve luminescence efficiency and luminance of the organic-inorganic-hybrid perovskite-based LED” (para [0012]).
Note: by incorporating the first and second sublayer (i.e. light emitting layer) of Lee, in to the structure of Hirose the claimed limitation “the step of forming the perovskite light-emitting layer comprises: forming a first sublayer on a side of the hole transport layer away from the anode, with a raw material for forming the first sublayer comprising an inorganic perovskite material; and forming a second sublayer on a side of the first sublayer away from the anode, with a raw material for forming the second sublayer being an organic perovskite material” is considered taught in combination.
Regarding claim 6, refer to the figures cited above, in the combination of Hirose and Lee, Hirose teaches forming a hole injection layer 111 on the side of the anode (top side of 101) before forming the hole transport layer 112 (see Fig. 1A).
2.	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose and Lee, as applied to claim 1 above, and further in view of Nakano et al. (PG Pub 2016/0372674; hereinafter Nakano).
Regarding claim 7, refer to the figures cited above, in the combination of Hirose and Lee, Hirose teaches forming the perovskite light-emitting layer 113 before forming the electron transport layer 114, he does not explicitly teach “forming an exciton-blocking layer on the side of the perovskite light-emitting layer.” 

    PNG
    media_image3.png
    298
    472
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Nakano teaches a semiconductor device (para [0082-0088]) comprising: forming an exciton-blocking layer 150 (para [0087]; “electron extraction layer”) on a side of an active layer 140 (para [0084]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an exciton-blocking layer on the side of the perovskite light-emitting layer, as taught by Nakano, to improve extraction efficiency of the electrons from the active layer (i.e. perovskite light-emitting layer) to the cathode (para [0082]).

	
Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Meng et al. (PG Pub 2018/0090709) teaches a planar electroluminescence (EL) device.
	
Allowable Subject Matter
4.	Claims 2-5 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 2 is fully incorporated into the base claim 1.  
Claim 2 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 2, is formed by a solution process and the second sublayer is formed by a vacuum evaporation process.
Claims 3-4 would be allowable, because they depend on allowable claim 2.
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 5 is fully incorporated into the base claim 1.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, the step of forming the perovskite light- emitting layer further comprises: annealing the first sublayer at 70 °C to 200 °C after the step of forming the first sublayer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
/KYOUNG LEE/Primary Examiner, Art Unit 2895